Third District Court of Appeal
                               State of Florida

                          Opinion filed June 8, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                           No. 3D21-2154
Lower Tribunal Nos. F05-31668B, F13-17135, F05-31667B, F05-32228B,
                            F05-32515B
                         ________________


                        Anthony Willard Johnson,
                               Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Jose L.
Fernandez, Judge.

     Anthony Willard Johnson, in proper person.

      Ashley Moody, Attorney General, and Kayla Heather McNab,
Assistant Attorney General, for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.

     Affirmed.